*249Opinion by
Cole, J,
It was stipulated and agreed as follows: (1) That the portion of merchandise represented by items marked “A” on the invoices is in all material respects the same as that which was held in United States v. Nippon Co. (32 C. C. P. A. 164, C. A. D. 303) to be free of duty under paragraph 1705 as kelp; (2) that the portion of merchandise represented by items marked “B” on the invoices is in all material respects the same as that which was held in United States v. Nippon Co., supra, to be dutiable at 10 percent under paragraph 1540 as seaweeds, manufactured; and (3) that the portion of merchandise represented by items marked “C” on the invoices is in all material respects the same as that which was held in United States v. Enbun (19 C. C. P. A. 79, T. D. 45224) to be dutiable at 1)4 cents per pound under paragraph 718, Tariff Act of 1922, as dried fish. On the established facts it was held that the kelp and seaweeds are properly classifiable as heid in the Nippon case, supra. The dried fish was held dutiable at 1)4 cents per pound under paragraph 717 (c), Tariff Act of 1930.